DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer (US 4659234 A) in view of Kaess (US 20110110394 A1) and Huston (US 20070177650 A1).
With regards to claim 1, Brouwer discloses a radiation thermometer comprising: an infrared detector element 8 to detect an infrared ray emitted from a measurement object, the radiation thermometer being configured to measure a temperature of the measurement object 10; and a filter group 11, 12 comprising a plurality of infrared filters on an optical path of the infrared ray introduced into the infrared detector element, and the filter group permits transmission of at least the infrared ray in each of a first wavelength range and a second wavelength range which are not overlapped with each other (see Claim 1; measuring infrared energy at two different, but closely adjoining wavelengths). Brouwer does not explicitly teach wherein the temperature is measured on a basis of an intensity of the infrared ray detected by the infrared detector element; a casing in which the infrared detector element is housed; and the plurality of infrared filters at least partially overlap each other along the optical path, wherein the infrared detector element is a thermal type infrared detector element. Kaess in in the field of IR thermometers (Claim 12) and teaches measuring the intensity of IR radiation [0004] with a thermopile 18 housed in a housing [0022]. Huston is in the field of temperature detection and teaches it was known to provide a plurality of filters that at least partially overlap each other along an optical path in order to provide a dual band pass filter [0018]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of 
With regards to claim 2, Brouwer discloses a method of measuring infrared energy at at least two wavelengths as it radiates from a narrow discreet area or portion of a heated surface (column 2, lines 36-39), which suggests the recited limitations.
With regards to claims 3-5, Brouwer discloses the claimed invention according to claim 1, but does not specifically teach the claimed wavelength ranges and filter arrangement. However, it is noted that such limitations were already well known in the art and would have been considered a matter of routine design choice well within the capabilities of a skilled artisan. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Brouwer with the claimed limitations depending upon the particular needs of the application, including the object under inspection and/or the specifically desired wavelength ranges.
With regards to claim 6, Brouwer discloses the claimed invention according to claim 1 and is rejected accordingly. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
With regards to claim 7, Brouwer discloses a single infrared sensor (column 4, lines 43-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884